DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendment and remarks filed on 2/22/21. Claim 5  is cancelled and claims 19-20 are added as per applicant’s amendment dated 2/22/21.
Status of claims
 Claims 5 and 13 are cancelled.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/18/20.
Applicants election with traverse of 2,2'-([l,1’-Biphenyl]-4,4'-diyldi-2,l-ethenediyl)-bis-[benzenesulfonic acid] and/or its salt(s) drawn to (a); hydrolyzed Verbascum Thapsus or extract drawn to b) and amodimethicone microemulsion  drawn to amino silicone in the reply filed on 8/18/20 is acknowledged.  The traversal is on the ground(s) that examination of the full scope of each of the claimed species can be made without occasioning a serious search burden on the Patent Office. This is not found persuasive because there are many compounds under a) and many naturally derived compounds under b) and many polymer species under amino silicone and it is indeed a serious search burden to examine the full scope of invention.
Claims 1-4 , 6-12 and 15-20 are examined in the application and the generic claim is examined to the extent that it reads on 2,2'-([l,1’-Biphenyl]-4,4'-diyldi-2,l-ethenediyl)-bis-[benzenesulfonic acid] and/or its salt(s) drawn to (a); hydrolyzed Verbascum Thapsus or extract drawn to b) and amodimethicone microemulsion  drawn to amino silicone.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO 99/13826 ( ‘826) and US 2017/0027852 (‘852). 

WO ‘826 teaches hair compositions and under example 3 teaches claimed species under a) which is “2,2'-([l,1’-Biphenyl]-4,4'-diyldi-2,l-ethenediyl)-bis-[benzenesulfonic acid] “ by the trade name Tinopal CBX  (claims 1-2 and 4) and this is same as the first species disclosed in example1, example 1 has two anionic  surfactants (ingredients 2-3) and the amount is 14% and example 1 has amphoteric surfactant “ cocoamidopropyl betaine” and the amount is 2% (claims 6-7) and the ratio of anionic  surfactant to amphoteric is  7 and this is within “ 2.55-155” of claim 7; example 1 has the cationic polymer (polyquaternium-10). WO at page 1, ll. 10-15  teaches “ optical brighteners” enhance the shininess of the hair and at the same time protecting the hair from damage and WO at page 5, ll. 20-22 teaches hair compositions containing poly styryl stilbenes have pH no more than about 5 (claims 8 and 17-18). WO under example 1 also teaches silicone emulsions (having silicones) drawn to claim 9. See also pages 28-29 for various silicone compounds drawn to linear silicones as conditioning agents. Example 1 has the amount of optical brightener 1%. Regarding claim 20, “ in the form of hair styling composition” this is intended use and thus WO reads on claim 20.
The difference between WO and instant application is WO does not disclose the claimed species under b).
US ‘852 teaches skin care compostion  (claimed cosmetic compositions for keratin) since skin and hair are made up of the protein keratin and teaches at ¶ [0001] that the compositions are useful in protecting against environmental hazards and pollutants and thermal and infra-red radiation. US ‘852 under table 1 exemplifies the claimed species (ingredient 12). The amount is 1% ,the compound is same and thus the compound under b) exhibits the same light absorption maximum claimed in claim 1 since a compound and its properties are inseparable. 

Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of example 1 having the optical brightener species drawn to a)  which is disodium -1,4-bis (2-sulfostyryl) biphenyl, two anionic surfactants and amphoteric surfactant, silicone emulsions  and cationic polymer and add the ingredients under table 1 along with the species under b)  which is hydrolyzed Verbascum Thapsus taught by US ‘852 with the reasonable expectation of success that the modified cosmetic compositions  are useful in protecting against damage and adding the compositions which has hydrolyzed Verbascum Thapsus has the additional advantage of  providing protecting against environmental hazards and pollutants and thermal and infra-red radiation. This is a prima facie case of obviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO 99/13826 ( ‘826) and US 2017/0027852 (‘852) as applied to claims 1-10 and17-20 above, and further in view of  US 2011/0165104 (‘104).
The references do not teach adding further ingredient drawn to claim 11. US ‘104 teaches under example 7 drawn to cleansing compositions (cosmetic compositions) having two surfactants, cationic polymer, amphoteric surfactant  and having the ingredient “ ethyl hexyl glycerine” which is species under claim 12.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of example 1 having the optical brightener species drawn to a)  which is disodium -1,4-bis (2-sulfostyryl) biphenyl, two anionic surfactants and amphoteric surfactant, silicone emulsions  and cationic polymer and add the .
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO 99/13826 ( ‘826) and US 2017/0027852 (‘852) as applied to claims 1-10 and17-20 above, and further in view of  translated text of WO 2014/199936 (‘936).
 WO teaches adding amino substituted silicones but does not  teach “amodimethicone microemulsion” species under amino silicone. 
However WO ‘936 teaches “amodimethicone microemulsion” and at page 1, teaches the hair treatment composition  with “amodimethicone microemulsion”  can effectively remove calcium ions accumulated in damaged hair  and hair exhibits smooth and soft feel.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of example 1 having the optical brightener species drawn to a)  which is disodium -1,4-bis (2-sulfostyryl) biphenyl, two anionic surfactants and amphoteric surfactant, silicone emulsions  and cationic polymer and add the ingredients under table 1 along with the species under b)  which is hydrolyzed Verbascum  Thapsus taught by US ‘852 and add “ amodimethicone microemulsion” taught by  WO ‘936 with the reasonable expectation of success that the modified cosmetic compositions  are useful in protecting against damage and adding the compositions which has hydrolyzed Verbascum .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO 99/13826 ( ‘826) and US 2017/0027852 (‘852) as applied to claims 1-10 and17-20 above, and further in view of  US 2011/0174329 (‘329) and US 2009/0041708 (‘708).
References cited do not teach kit claimed in claim 15. 
US ‘329 under claim 16 claims a kit having a hair care compostion and a hot air hair care appliance and at ¶[0086] teaches hair dryer ( same as claimed blow dryer). US ‘329 does not teach a kit with conditioning compositions. However  US ‘708 teaches conditioning compositions with optical brighteners and ¶[ 0101] teaches conditioning compositions packaged in a kit.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of example 1 having the optical brightener species drawn to a)  which is disodium -1,4-bis (2-sulfostyryl) biphenyl, two anionic surfactants and amphoteric surfactant, silicone emulsions  and cationic polymer and add the ingredients under table 1 along with the species under b)  which is hydrolyzed Verbascum  Thapsus taught by US ‘852 and pack in a kit along with hair dryer taught by US ‘329 which teaches analogous hair care compositions in a kit with blow dryer and add in the  kit conditioning compositions taught by US ‘708 which also teaches packaging the conditioning compositions in a kit. This is a prima facie case of obviousness.
Applicants argue all the 103 rejections together and examiner will address the same.
Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive. 
Applicants point out to experimental data provided at pages 23-25 of the specification and show the results for example 1 which was analyzed statistically. See below.

    PNG
    media_image1.png
    182
    556
    media_image1.png
    Greyscale

Based upon the above data, applicants argue:
“As clear from the above statistical analysis results, any difference between the comparative compositions 1 and 2 is non-significant. Any different reading is simply by chance and statistically not meaningful. However, the differences between the inventive composition and both comparative compositions 1 and 2 are statistically significant and, therefore, proves that there is an additional effect with the inventive composition.
Applicant submits that the above results show clear synergism and, there is no reason to doubt such based on any disclosure in the references of record, taken singly or in combination”.
In response, the table presented by applicants is not clear to the examiner. How are the numbers obtained for inventive and comparative 1 and 2 based upon day light and artificial light? Detailed calculations are requested so that examiner can review the results.

In view of the above explanation, all the 103 rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619